         Case 1:20-cr-00094-AJN Document 20 Filed 05/06/20 Page 1 of 1


                                                                                            5/6/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                      20-cr-94 (AJN)
  Alex Polanco,
                                                                          ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       A sentencing is scheduled in the above-captioned matter for May 7, 2020 at 9:00 A.M. A

publicly-accessible audio line is available by dialing 855-268-7844, entering 32091812# as the

access code, and entering 9921299# as the pin number.

       If the Court must transition to its teleconference line, a publicly-accessible audio line will

be available by dialing (888) 363-4749, and entering Access Code 919-6964, followed by the

pound (#) key.

       SO ORDERED.


 Dated: May 6, 2020
 New York, New York                         ____________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge




                                                                                                     1
